NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 26, 2021*
                                 Decided July 27, 2021

                                         Before

                          MICHAEL S. KANNE, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 20-3214

MARCELLOUS L. WALKER,                             Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of
                                                  Wisconsin.

      v.                                          No. 18-C-612

SANDRA MCARDLE and MAXIM                          William C. Griesbach,
PHYSICIAN RESOURCES,                              Judge.
     Defendants-Appellees.
                                       ORDER

       Marcellous Walker began hallucinating and attempted suicide after a nurse
practitioner at his prison prescribed him anti-nausea medication. He sued her, asserting
that she violated his constitutional rights and state law by prescribing the medication
without informing him of potential side effects and drug interactions. The district court
dismissed several claims at screening and entered summary judgment against Walker
on his constitutional claim, then relinquished supplemental jurisdiction over the state-

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3214                                                                        Page 2

law claims that remained. Walker appeals, challenging those rulings and the denial of
his earlier requests for recruited counsel and a neutral expert. We affirm in nearly all
respects, but we vacate the decision to dismiss the medical malpractice claims on the
merits at screening and remand for the entry of a modified judgment.

                                 I. Factual Background

       Walker, an inmate at the Wisconsin Secure Program Facility (WSPF), suffers from
insomnia and depression. Where the events are disputed, we present them in the light
most favorable to him. Thomas v. Martija, 991 F.3d 763, 767 (7th Cir. 2021). In mid-2017,
Walker received a prescription for mirtazipine, an anti-depressant, on an “as needed”
basis to help him sleep. The drug affects the levels of serotonin in a patient’s system.
Later that year, Walker was placed on suicide watch after guards found a noose in his
cell. He could not keep any food down and told a provider in the psychological services
unit that he was dizzy, nauseous, and wanted to die.

       On January 10, 2018, Walker saw Sandra McArdle, a nurse practitioner in the
health-services unit, at the psychiatric provider’s request. He repeated his complaints of
hopelessness and nausea, adding that he believed the nausea was psychological.
McArdle examined him and diagnosed a possible stomach virus. She prescribed
ondansetron, an anti-nausea medication which also affects serotonin levels. In Walker’s
medical chart, McArdle wrote that she “educated” Walker about ondansetron.
According to Walker, however, McArdle did not warn him of possible side effects,
discuss alternative treatments, or ask what other medications he was taking.

       Some days later, Walker was transferred to another prison for a few weeks
because of overcrowding. A psychiatrist there reviewed Walker’s prescriptions and
stated that mirtazipine was a “poor choice” for treating insomnia, but he made no
changes. At the new prison, Walker began using his mirtazapine prescription regularly
because of worsening insomnia. He also began hallucinating: He saw ants crawling all
over his body, for instance, and visions of Jesus telling him to “come to him”—which
Walker believed meant he should kill himself. He did not tell staff about these visions.

       After his return to WSPF in mid-February, Walker continued hallucinating.
During a medication pass, he obtained a package insert for ondansetron, which warned
of a “rare” possibility that the drug could cause serotonin syndrome (a potentially fatal
condition with symptoms that can include hallucinations), but he was not concerned by
what he read. On February 19, he attempted suicide by hanging after he saw another
vision of Jesus. Guards cut him down, and he was rushed to a hospital, where he was
No. 20-3214                                                                        Page 3

stabilized. A physician discharged him that same day with no changes to his medication
but ordered follow-up with a prison psychiatrist.

       McArdle visited Walker the next day and, for the first time, he told her that he
began hallucinating after taking ondansetron. McArdle told him she would follow the
hospital’s instructions and referred him to a psychiatric nurse practitioner without
taking any other action. The next day, Walker received treatment from the psychiatric
nurse practitioner. Later, a psychiatrist later told him that he would have ordered
monitoring for a patient taking mirtazapine and ondansetron simultaneously. Though
the ondansetron prescription was not immediately discontinued, Walker stopped
taking the drug at the nurse practitioner’s suggestion, and his hallucinations subsided.

                                 II. Procedural History

       Walker then filed this lawsuit under 42 U.S.C. § 1983 and Wisconsin tort law. In
his complaint, he alleged that McArdle ignored his reports that his nausea was
psychological; prescribed ondansetron without warning him of its risks or monitoring
him afterward; and, after learning of his suicide attempt, did not immediately
discontinue his prescription and referred him to another provider instead of treating
him herself. Had he known of the risks associated with ondansetron, he continued, he
never would have taken it. (He also sued several prison guards over their response to
his suicide attempt. Some of those claims were dismissed; others have resolved. Those
claims are not part of this appeal.)

       A magistrate judge screened the complaint, 28 U.S.C. § 1915A, and recognized a
deliberate-indifference claim based on McArdle’s alleged failure to warn Walker of
risks associated with ondansetron. Those same facts stated claims under Wisconsin law
for medical malpractice and failure to obtain informed consent. But Walker’s remaining
allegations reflected only disagreement with McArdle’s professional judgment. Over
Walker’s objections that he had stated additional claims, the district judge adopted the
magistrate judge’s recommendation and denied a later motion for reconsideration.

       Walker sought leave to amend his complaint to add a new claim that McArdle
violated his due-process rights by prescribing ondansetron without his informed
consent. He also added a claim against McArdle’s employer, Maxim Physician
Resources, under a state-law theory of supervisor liability. Further, he asked the court
to recruit counsel for him and to appoint a neutral expert. See FED. R. EVID. 706(a). He
was not capable of gathering and interpreting medical evidence on his own, he said,
and the court would benefit from the opinion of a pharmacologist.
No. 20-3214                                                                        Page 4

        The district court rejected Walker’s attempt to add the due-process claim. There
was already a state-law claim for informed consent, and the court would “not allow
[him] to expand his claims by attaching an additional constitutional label.” The court
also denied Walker’s requests for counsel and an expert. Walker was an experienced
litigant, it reasoned, and displayed a good understanding of the legal issues. The
medical issues in his case were “fairly straightforward” and did not outweigh Walker’s
ability to engage in discovery. And the court had no need for an expert at that point.

       Walker encountered difficulty gathering evidence. He again asked the court to
recruit counsel, explaining that he was having trouble getting prison officials to provide
materials he believed were relevant. He also renewed his contentions that both he and
the court would benefit from an expert who better understood his medical condition.

        After holding a hearing on Walker’s motions, the court took the request for
recruited counsel under advisement. But it still saw no need for a neutral expert. When
McArdle and Maxim moved for summary judgment, Walker submitted a third request
for counsel and a neutral expert. The district court denied the motions. Given Walker’s
skills and abilities, it explained, he was capable of responding to the summary
judgment motion on his own and could request extensions as needed.

       Walker submitted a timely response to the summary judgment motion, which
the district court later granted. It concluded Walker had no evidence that McArdle’s
failure to warn him when prescribing ondansetron about the risk of serotonin
syndrome—which there was no evidence that Walker actually developed—departed
radically from accepted medical practice. Further, no evidence quantified the risk of
developing that condition or other any other adverse effects, and Walker was not
regularly taking mirtazipine at the time of the ondansetron prescription, so he could not
show that McArdle recklessly ignored any “excessive” risk of harm.

       After resolving the constitutional claim, the court relinquished supplemental
jurisdiction over the limited malpractice and respondeat superior claims it had allowed
to proceed. Few judicial resources had been expended on them, and nothing suggested
the statute of limitations had run. Having settled his claims against the prison-guard
defendants short of trial, Walker now appeals the entry of summary judgment for
McArdle and Maxim and numerous interlocutory rulings.
No. 20-3214                                                                         Page 5

                                       III. Analysis

       We begin with Walker’s challenges to the denials of his motions for counsel and
a neutral expert, which we review for abuse of discretion. See Pruitt v. Mote, 503 F.3d
647, 649, 658 (7th Cir. 2007) (en banc) (recruited counsel); Ledford v. Sullivan, 105 F.3d
354, 358 (7th Cir. 1997) (neutral expert). The district court’s eventual decision to recruit
counsel (for the claims against other defendants bound for trial before settling) came too
late, Walker says—he needed an attorney, and the court needed the assistance of an
expert, for purposes of the medical defendants’ summary judgment motion.

        But the district court acted within its discretion. Each time Walker requested
counsel, the district court acknowledged the medical nature of Walker’s claims and
appropriately weighed their complexity against his abilities to litigate them. Based on
his litigation experience, “superior” writing skills, and the “fairly straightforward”
nature of the claims, the court permissibly determined that Walker was capable of
engaging in discovery about them. Then, after holding a hearing and deferring a ruling
on Walker’s second request for counsel, the court carefully considered his arguments
and determined that he was able to respond to a summary judgment motion on his
own. Walker v. Price, 900 F.3d 933, 938–39 (7th Cir. 2018) (courts should be mindful of
increasing complexities in advanced-stage litigation).

        Further, we see no reason to disturb the district court’s conclusion that a neutral
expert was unnecessary. The appointment of neutral experts is rare. See In re High
Fructose Corn Syrup Antitrust Litigation, 295 F.3d 651, 665 (7th Cir. 2002) (commenting on
infrequency of practice); see also Monolithic Power Systems, Inc. v. O2 Micro Int’l Ltd.,
558 F.3d 1341, 1348 (Fed. Cir. 2009) (observing that “Rule 706 should be invoked only in
rare and compelling circumstances”). Walker lost the summary judgment motion
because he lacked the required evidence that McArdle knowingly disregarded a
substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Petties v.
Carter, 836 F.3d 722, 730 (7th Cir. 2016) (en banc). An expert could not have opined on
her state of mind in treating Walker. See Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014);
Ledford, 105 F.3d at 359. Therefore, the court’s decision not to consult an expert did not
prejudice Walker.

       For similar reasons, we conclude that Walker fails to identify a material factual
dispute precluding summary judgment on his constitutional claims. We review that
ruling de novo. Perry v. Sims, 990 F.3d 505, 511 (7th Cir. 2021). As Walker urges, we
assume that combining mirtazapine and ondansetron elevates the risk of serotonin
syndrome and that McArdle knew of his “as needed” mirtazipine prescription. And,
No. 20-3214                                                                           Page 6

given his account that his hallucinations subsided after he stopped taking ondansetron,
we will infer some link between the drug and his symptoms. Still, we see no evidence
that McCardle deliberately disregarded an excessive risk of harm. The package insert
for ondansetron that Walker submitted (which the district court acknowledged but
declined to take judicial notice of) does not quantify the risks associated with the drug
and states that serotonin syndrome is “rare.” Even if the failure to provide Walker with
more information could be negligent (we express no opinion), nothing permits an
inference that she acted with “something approaching a total unconcern for [Walker’s]
welfare in the face of serious risks.” Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012)
(internal citations omitted). Further, decisions by other medical providers—such as the
prison psychiatrist and hospital staff who knew that Walker took ondansetron and
made no changes—defeat the inference that McArdle’s treatment was so outrageous as
to be a constitutional violation. Cf. Gil v. Reed, 381 F.3d 649, 660–61 (7th Cir. 2004).

        We turn next to Walker’s contentions that his complaints stated more claims than
the district court allowed to proceed past screening. First, we find no error in the
dismissal of Walker’s additional theories under the Eighth Amendment. His assertions
that McArdle ignored his theory about the cause of his nausea and should have
monitored him after prescribing ondansetron fall short of suggesting that McArdle
knowingly disregarded a substantial risk of harm. See Peterson v. Wexford Health Sources,
Inc., 986 F.3d 746, 752–53 (7th Cir. 2021) (allegations that doctor improperly
administered appropriate medication insufficient to state claim); cf. Arnett v. Webster,
658 F.3d 742, 754 (7th Cir. 2011) (refusal to administer available medication stated
claim). And nothing suggests that McArdle’s decision to refer him to a psychiatric
provider—consistent with the hospital’s discharge instructions—after his suicide
attempt was “blatantly inappropriate.” Cf. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir.
2005) (internal citations omitted). Prisoners are not entitled to dictate their own
treatment. Arnett, 658 F.3d at 754. True, delays in treatment can lead to constitutional
liability, but no facts suggest that the one-day delay here resulted in the kind of harm,
such as the exacerbation of a medical condition, that we have found actionable under
the Eighth Amendment. See id. at 753 (collecting cases).

       These same allegations fare differently under state law, however. A claim for
malpractice in Wisconsin is simply one that a medical care provider’s actions fell below
the requisite standard of care. See, e.g., McEvoy by Finn v. Grp. Health Co-Op of Eau Claire,
570 N.W. 2d 397, 406 (Wis. 1997). A plaintiff need only allege “(1) a breach of (2) a duty
owed (3) that results in (4) an injury or injuries, or damages, i.e., a negligent act or
omission that causes an injury.” Estate of Hegarty ex rel. Hegarty v. Beauchaine,
No. 20-3214                                                                           Page 7

727 N.W. 2d 857, 900 (Wis. Ct. App. 2006). The district court was too hasty to say that,
as a matter of law, Walker could not show that it was negligent for McArdle not to
monitor him after prescribing the medication or discontinue it as soon as she learned of
his hallucinations. And because Walker might still seek relief in state court (we do not
opine on whether he should), we vacate the dismissal of these claims on the merits so
that it will not have preclusive effect and remand for the entry of a modified judgment.

        As for his other federal constitutional theory, Walker is correct that, since he
initiated this lawsuit, we have joined other circuits in recognizing a due-process right
for prisoners to receive certain medical information. But in discussing the contours of
that right, we explained that it was “far from absolute.” Knight v. Grossman, 942 F.3d
336, 342 (7th Cir. 2019) (internal citations omitted). To establish a claim, a prisoner must
show (among other things) that a defendant “acted with deliberate indifference to the
prisoner’s right to refuse treatment.” Id. at 344. We must assume Walker is sincere in his
assertion that he would have refused ondansetron if he knew of its possible side effects.
But nothing in his complaint—or his later evidence—suggests that McArdle was
indifferent to his right to provide informed consent. Id. at 343; see also Pabon v. Wright,
459 F.3d 241, 250 (2d Cir. 2006). And we are inclined to agree with other circuits that
“[i]nadvertent failures to impart medical information cannot form the basis of
constitutional violation.” Pabon, 459 F.3d at 250.

        Finally, we affirm the relinquishment of supplemental jurisdiction over the state-
law claims that made it past screening. Walker does not contest that we have no other
source of jurisdiction over those claims. We reverse such a decision “only in
extraordinary circumstances.” RWJ Management Co., Inc. v. BP Products North America,
672 F.3d 476, 480 (7th Cir. 2012) (internal citations omitted). Indeed, we presume that a
district court will relinquish jurisdiction over supplemental state-law claims when no
federal claims remain in advance of a trial. Id. at 479. Walker insists that he overcomes
the presumption because, contrary to the district court’s statement, the three-year
statute of limitations on malpractice claims has run. WIS. STAT. § 893.55(1m). But the
limitations period on claims brought in non-Wisconsin forums is tolled from
“commencement of the action … until the time of its final disposition in that forum.”
Id. § 893.15(3); cf. Culbert v. Ciresi, 667 N.W. 2d 825, 828–29 (Wis. Ct. App. 2003) (tolling
inapplicable to claims voluntarily dismissed in federal court). It was therefore proper to
dismiss without prejudice the medical-negligence claim that had survived screening.
No. 20-3214                                                                    Page 8

       For the reasons stated above, we VACATE the dismissal at screening of Walker’s
medical negligence claims and REMAND for entry of a modified judgment reflecting
that no state-law claims were decided on the merits. In all other respects, we AFFIRM.